         Case 1:18-cv-01551-ESH Document 127 Filed 08/23/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                       Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                               DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on July 31, 2019 (ECF No. 123),

Defendants respectfully submit this status report. The Court’s order requires Defendants, by

August 23, 2019 at Noon, to provide the unredacted separation files for the first 2 DEPs

discharged each month for non-MSSD reasons between July 1, 2018 and June 30, 2019. The

Court ordered that if there is any month in which there was only 1 DEP discharged for non-

MSSD reasons, then that DEP’s files shall be provided. If there are any months in which there

were no DEPs discharged for non-MSSD reasons, a file shall be randomly selected from another

month to ensure that defendants shall provide plaintiffs with no fewer than 15 files of DEPs

discharged for non-MSSD reasons between July 1, 2018 and June 30, 2019. The Court ordered

that these separation-related files include, to the extent it exists, any evidence of notice provided

to the MAVNI soldier in advance of the USAREC discharge order’s issuance, whether verbal or

written. Order (ECF No. 123) at 2.

       The Court further ordered that Defendants file a status report with the Court regarding the

number of former DTP and DEP MAVNIs who received an uncharacterized discharge after
         Case 1:18-cv-01551-ESH Document 127 Filed 08/23/19 Page 2 of 2



being sent to basic training and/or entering active duty. The Court ordered that Defendants’

report shall detail whether this group received notice in advance of discharge in accordance with

the procedures described in AR 635-200, and if not, what defendants’ intentions are regarding

this group.

       1. On August 23, 2019, Defendants provided the unredacted separation files to Plaintiffs

as ordered by the Court.

       2. Four (4) DEP MAVNIs received an uncharacterized discharge after being sent to

basic training and/or entering active duty. The DEP MAVNIs in this group received notice in

advance of discharge in accordance with the procedures described in AR 635-200. The Army is

still determining the number of DTP MAVNIs who received an uncharacterized discharge after

being sent to basic training and/or entering active duty. Defendants anticipate being able to

supplement this part of the status report by close of business today.

Dated: August 23, 2019                        Respectfully submitted,

                                              JESSIE K. LIU
                                              D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. Bar # 924092
                                              Chief, Civil Division


                                      By:     /s/Jeremy A. Haugh
                                              JEREMY A. HAUGH
                                              Special Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2574
                                              Jeremy.Haugh@usdoj.gov


                                              Attorneys for Defendants



                                                 2
